Citation Nr: 1337233	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  10-34 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for an eye disability. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for tinea pedis and tinea cruris, claimed as a rash.

3.  Entitlement to service connection for tinea pedis and tinea cruris, claimed as a rash.

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	Robert W. Gillikan, Attorney


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982 and from November 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In his August 2010 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge.  In September 2012, the Veteran withdrew his request for such hearing.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to remain withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2012).

The Board notes that a March 1997 rating decision and November 1999 Board decision denied service connection for fatigue, claimed as due to undiagnosed illness.  The disability of fibromyalgia was not considered in that rating decision.  Accordingly, the Board determines that the issue of entitlement to service connection for fibromyalgia is properly characterized as an original claim for service connection.  See Boggs v. Peake, 520 F3d. 1330 (2008).  

Further, the Board is unclear why the Veteran submitted the evidence of cardiac and sleep disabilities as such issues are not on appeal.  The arguments associated with the treatment notes discuss only the claim for PTSD.  Therefore, the Board determines that the Veteran should be contacted to ascertain whether he is intending to claim entitlement to service connection for a cardiac and/or sleep disability.

The issues of whether new and material evidence has been submitted to reopen the claim for service connection for an eye disability, entitlement to service connection for tinea pedis and tinea cruris, entitlement to service connection for fibromyalgia, and entitlement to service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A November 1999 Board decision denied service connection for a skin rash, including tinea pedis and tinea cruris and the decision was not appealed.

2. Evidence received since the November 1999 Board decision is new, relates to an unestablished fact necessary to grant the claims, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinea pedis and tinea cruris.  

3. Headaches did not have their onset in service and are not shown by the competent and probative evidence to be the result of disease or injury incurred during the Veteran's military service.


CONCLUSIONS OF LAW

1 The November 1999 Board decision is final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1999); currently, 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012).

2. Evidence submitted to reopen the claim of entitlement to service connection tinea pedis and tinea cruris is new and material; the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


3. The criteria for service connection for headaches have not been met.  38 U.S.C.A. 
§§ 101(24), 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).  Given the Board's reopening of the Veteran's claim of entitlement to service connection for tinea pedis and tinea cruris, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

As for the headache claim, the VCAA imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in June 2009, prior to the initial unfavorable AOJ decision issued in September 2009.  The pre-adjudicatory VCAA notice informed the Veteran of the evidence necessary to establish service connection, how VA would assist him in developing his claim, and his and VA's obligations in providing such evidence for consideration.  Additionally, it advised him of the evidence necessary to substantiate disability ratings and effective dates generally.  Therefore, the Board finds that the Veteran was provided with all necessary VCAA notice prior to the initial adjudication of the claim.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir.).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The Veteran's service treatment records and private treatment records were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to decide the claim.  VA must provide the Veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a current VA examination to determine whether the Veteran has headaches that are a result of his military service is not necessary to decide the claim.  Any current medical opinion linking such disability to the Veteran's military service would necessarily be based upon the unsubstantiated history provided by the Veteran decades following discharge from service and in contradiction with the medical evidence of record.  The first prong of the McLendon test (current disability) requires competent evidence; the third prong of the test only requires evidence that indicates an association with service.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition or that the Veteran has the claimed disability is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In this case, there is no assertion of symptoms in service or current medical diagnosis, only the Veteran's lay statement that he believes he has headaches currently that are a result of service.  This evidence is insufficient to require an examination and obtain an opinion.

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II. New and Material Evidence

The Veteran contends that he suffers from tinea pedis and/or tinea cruris as a result of his military service.  A November 1999 Board decision denied entitlement to service connection for skin rashes, including tinea pedis and tinea cruris, on the basis that they were not shown to be due to undiagnosed illness incurred during the Gulf War.

The Veteran did not appeal the November 1999 Board decision, and it became final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1999); currently, 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade, 24 Vet. App. at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Since the November 1999 Board decision, the Veteran has submitted additional private treatment records and personal statements, as well as photographs showing skin disabilities of the hands and feet.  The Board determines that among this evidence is new and material evidence sufficient to reopen the claim.  Specifically, the claim of entitlement to service connection for tinea pedis and tinea cruris was denied by the Board on the basis that the Veteran had a diagnosis and therefore, the skin disabilities were not due to undiagnosed illness.  The Veteran has now offered evidence that the disabilities are due to service and been present since service.  He is competent to speak to readily observable symptoms, such as skin disease.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007) (holding that some disabilities are not capable of lay observation).  Therefore, the Veteran has submitted evidence that goes to a previously lacking element of the claim, i.e., a relationship between the Veteran's current disability and his military service.  

Thus, the Board determines that new and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for tinea pedis and tinea cruris has been received.  Therefore, the claim to reopen the claim for service connection for tinea pedis and tinea cruris is granted.

III. Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).     

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.

The Veteran contends that he has headaches that are a result of military service.  Therefore, he argues that service connection is warranted for this disability.
Service treatment records are silent for any reference to headaches.  Post-service treatment notes also are devoid of treatment for this disability. 

The Veteran filed his claim in February 2009.  As discussed, he was sent a letter in June 2009 that advised him of the evidence that he needed to submit to substantiate a claim for service connection, which included evidence of a current disability.  Since that time, he has submitted treatment evidence for mental health, cardiac, and sleep disabilities.  However, none of this evidence reflects current complaint, treatment, or diagnosis with regard to headaches.   

The Board notes that the Veteran is competent to speak to having headaches.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, his service treatment records are silent for complaint, treatment, or diagnosis of headaches.  At his various physical examinations during service, the Veteran explicitly denied having headaches.  At a December 1994 VA examination, the Veteran reported a history of frontal sinus headaches for the prior two years.  In an October 1996 claim, the Veteran reported that he had headaches that were associated with an eye disability, but he did not otherwise claim he had a headache disability that was associated with his military service.  Then, in his February 2009 claim, the Veteran reported that he had headaches as a result of service.  Nevertheless, there is no contemporaneous medical evidence showing either subjective or objective evidence of a headache disability.  A February 2009 illegibly signed physician statement states that the Veteran had been seen for dermatitis and musculoskeletal complaints, but there is no mention of headaches.  Finally, at an August 2012 VA psychiatric examination, the Veteran's identified medical problems include breathing problems, skin problems, and a history of hypertension, but again not headaches.  Thus, the Veteran is competent to say he experiences headaches; however, in light of the above, the Board finds any assertion by the Veteran that he has a chronic headache disability that began during or is otherwise a result of military service to lack credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (The Board can consider bias in lay evidence, conflicting statements of the Veteran, and the significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).  Therefore, the criteria for service connection have not been met. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in the present case, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for headaches.  Therefore, his claim must be denied. 


ORDER

New and material evidence having been received, the claim for service connection for tinea pedis and tinea cruris is reopened, and to that extent, the appeal is granted.

Entitlement to service connection for headaches is denied.  


REMAND

The Board determines that a remand is necessary with regard to the Veteran's claim to reopen the service connection claim for any eye disability and the service connection claims for tinea pedis and tinea cruris, fibromyalgia, and PTSD.  

With respect to the eye disability claim, the Board observes that the March 1997 rating decision denied the original claim of entitlement to service connection on the basis that there was nothing in service and no evidence of an eye disability.  In claims requiring new and material evidence, the Veteran must be notified that service connection was previously denied and of the reason for that denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  A June 2009 VCAA letter advised the Veteran that the claim had been denied in March 1997 solely on the basis that the previous evidence had not shown a disability in service and that the new evidence had to relate to that fact without reference to the lack of current disability at that time.  Therefore, the Board determines that a remand is necessary of this claim so that a corrective VCAA notice may be sent that complies with the requirements of Kent.
 
With respect to the claims of entitlement to service connection for tinea pedis and tinea cruris, the Board notes that generally, when the Board reopens a claim that the RO did not, the case must be remanded for RO consideration.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  Further, for this claim and the claim of entitlement to service connection for fibromyalgia, the Board finds that VA examinations to assess the existence and etiology of the disabilities are in order as there is evidence of a current disability and a relationship to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, as for the PTSD claim, the Veteran, through his attorney, has submitted additional evidence in the form of private mental health treatment notes.  See 38 C.F.R. § 20.1304 (2012).  The Veteran did not waive agency of original jurisdiction (AOJ) consideration of this evidence.  Id.  Therefore, the Board may not properly consider such evidence in rendering its decision.  Thus, the claim must be remanded so that a supplemental statement of the case may be issued that considers the newly submitted evidence. 

Moreover, the newly submitted evidence shows that the Veteran was being treated for PTSD, which is in contradiction of the findings of the August 2012 VA examiner, who indicated that the Veteran's symptoms do not meet the criteria for PTSD.  Therefore, the Board finds that the Veteran should be provided another VA examination to assess the nature and etiology of his acquired psychiatric disorder.
Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice that complies with Kent v. Nicholson, and advises the Veteran of all reasons his original claim for service connection for any eye disability was denied in March 1997, including that his service treatment records showed no eye disability and current treatment evidence also reflected no current eye disability.  

2.  Schedule the Veteran for a VA skin examination that assesses the existence and etiology of his tinea pedis and tinea cruris.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner 
should respond to the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed skin disability is causally or etiologically a result of the Veteran's military service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided.

The Board notes that skin disorders may be recurrent and not necessarily present at examination.  The examiner is advised that treatment records reflect diagnoses of skin disorders.  For the purposes of this adjudication, any skin diagnosis assigned during the appeal period, i.e., since the Veteran filed his claim, is considered a current diagnosis.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

3.  Schedule the Veteran for a VA examination that assesses the existence and etiology of his fibromyalgia.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations 
must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

a.  Does the Veteran presently have fibromyalgia or has had fibromyalgia at any point during the claims period?

b.  Is it at least as likely as not (i.e. a 50 percent       probability or more) that the fibromyalgia is causally or etiologically a result of the Veteran's military service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided. 

4.  Schedule the Veteran for a VA psychiatric examination to assess the nature and etiology of his acquired psychiatric disability.  The claims file must be made available for review, and the examination report should reflect that such review occurred.  Upon review of the record, the examiner should respond to the following:  

a.  Identify all diagnoses appropriate to the Veteran's psychiatric symptoms.  The examiner should address how the symptoms meet the criteria for the diagnosis under the DSM-IV.  See 38 C.F.R. § 4.125.

If the examiner determines that a diagnosis of PTSD is not supported by the Veteran's symptomatology, the examiner must discuss the inconsistency of that finding with the private treatment records proffering a diagnosis of PTSD.  Additionally, if the examiner determines that a diagnosis of PTSD is appropriate, he or she should identify the specific stressor events that support the diagnosis.

b.  Is it at least as likely as not (i.e. a 50 percent       probability or more) that any acquired psychiatric disorder is causally or etiologically a result of the Veteran's military service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must          be provided. 

5.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of his claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

6.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


